


109 HR 5547 IH: To direct the Secretary of Homeland Security to establish

U.S. House of Representatives
2006-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5547
		IN THE HOUSE OF REPRESENTATIVES
		
			June 7, 2006
			Mr. Jindal introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the Secretary of Homeland Security to establish
		  a Gulf Coast Long-Term Recovery Office to administer amounts available to the
		  Department for providing assistance to the residents of the Gulf Coast region
		  for recovering from Hurricanes Katrina and Rita, and for other
		  purposes.
	
	
		1.Gulf Coast Long-Term Recovery
			 Office
			(a)EstablishmentThe
			 Secretary of Homeland Security shall establish in the Department of Homeland
			 Security a Gulf Coast Long-Term Recovery Office to administer amounts available
			 to the Department for providing assistance to the residents of the Gulf Coast
			 region for recovering from Hurricanes Katrina and Rita.
			(b)DirectorThe
			 Office shall be headed by a Director, who shall be appointed by the Secretary
			 of Homeland Security.
			(c)ResponsibilitiesThe
			 Director of the Gulf Coast Long-Term Recovery Office shall work with State,
			 local, and tribal governments, the private sector, and nongovernmental
			 organizations, including faith-based and other community humanitarian relief
			 entities, to provide assistance to residents of the Gulf Coast region for
			 recovering from Hurricanes Katrina and Rita, including the following:
				(1)To
			 assess the social and economic consequences in the areas affected by Hurricanes
			 Katrina and Rita and coordinate Federal efforts to address long-term community
			 recovery issues.
				(2)To
			 advise the Secretary of Homeland Security on the long-term community recovery
			 implications of response activities.
				(3)To conduct
			 comprehensive market disruption and loss analysis and develop a forward looking
			 market-based comprehensive long-term recovery plan for the affected
			 areas.
				(4)To identify
			 appropriate Federal programs and agencies to support the implementation of the
			 long-term community recovery plan, to ensure coordination across appropriate
			 Federal departments and agencies, and to identify any gaps in the available
			 resources.
				(5)To avoid
			 duplication of assistance, to coordinate, to the extent possible, program
			 application processes and planning requirements in order to streamline
			 assistance, and to identify and coordinate the resolution of policy and program
			 issues.
				(6)To determine
			 responsibilities for recovery activities, to provide a method of maintaining
			 continuity in the delivery of assistance under programs administered by various
			 Federal departments and agencies, and to oversee coordination with State,
			 local, and tribal governments and other involved parties, to ensure
			 follow-through of recovery and hazard mitigation efforts.
				(7)To encourage
			 implementation of mitigation measures during recovery.
				(8)To carry out such
			 other activities as determined appropriate by the Secretary of Homeland
			 Security.
				(d)TerminationThe
			 Gulf Coast Long-Term Recovery Office established under subsection (a) shall
			 terminate at the discretion of the Secretary.
			
